Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-141734 Post-Effective Amendment No. 1 to Form SB-2 on Form S-3 of our report dated March 30, 2015 relating to the consolidated financial statements of China Pharma Holdings, Inc. and subsidiaries as of and for the year ended December 31, 2014 appearing in this Annual Report on Form 10-K of China Pharma Holdings, Inc. for the year ended December 31, 2014. /s/ ARSHAK DAVTYAN, INC. ARSHAK DAVTYAN, INC. Salt Lake City, Utah March 30, 2015
